Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 1-22 are pending in the application and are currently subject to restriction.

Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-21, drawn to polypeptides comprising an antibody heavy chain constant domain comprising an engineered cysteine residue at position 290, according to the numbering of the EU index of Kabat, classified, for example, in C07K 16/00.

II.	Claim 22, drawn to methods of treating cancer, an autoimmune disease, an inflammatory disease, or an infectious disease, comprising administering to a subject in need thereof a therapeutically effective amount of a compound comprising an antibody or antigen binding fragment comprising a polypeptide comprising an antibody heavy chain constant domain comprising an engineered cysteine residue at position 290, according to the numbering of the EU index of Kabat, wherein the antibody is conjugated to a therapeutic agent via said engineered cysteine site, classified, for example, in A61K 39/00.


3. 	The inventions of Groups I-II are patentably distinct, each from the other because of the following reasons: 

The inventions of Group I are products, while the inventions of Group II are processes.

The inventions of Group I and the methods of Groups II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (i) the process MPEP § 806.05(h)].  In the instant case the product as claimed can be used in a materially different process such as purifying antigen in addition to the materially different methods of Groups II.
Because the inventions of are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination of any process together with the related product would be a serious burden.
	Since the inventions of Groups I-II have been shown to be patentably distinct, each from the other, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See MPEP § 803.


4. 	Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


6.  	This application additionally contains claims directed to patentably distinct species of the inventions of Group I, wherein the antibody is unconjugated or is further conjugated to another agent (see e.g., claims 12, 13 and 20).  Accordingly, in response to this requirement Applicant should elect one particular species of antibody i.e., unconjugated or conjugated and if applicable an agent conjugated to the antibody (e.g., Applicant could elect the species MMAE, see claim 20 or applicant could elect the antibody without conjugation.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. More particularly, each species recites a structurally and functionally different immunoconjugate comprising a structurally and functionally distinct agent. In addition, these species are not obvious variants of each other based on the current record.  Accordingly, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  
Therefore, the examination of claims directed to any one species of agent requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species of agent and will not provide adequate information regarding any other.  See MPEP § 809.  

7.	Therefore, if Applicant elects Group I, Applicant is further required under 35 U.S.C. 121 to elect a species set forth above applicable to the Group for prosecution on the merits to which the claims shall be 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

8.	This application contains claims directed to patentably distinct species of invention relevant to Group I, wherein said constant domain further comprises an engineered cysteine residue at a position selected from the group consisting of: 118, 246, 249, 265, S267, 270, 276, 278, 283, 292, 293, 294, 300, 302, 303, 314, 315, 318, 320, 332, 333, 334, 336, 345, 347, 354, 355, 358, 360, 362, 370, 373, 375, 376, 378, 380, 382, 386, 388, 390, 392, 393, 401, 404, 411, 413, 414, 416, 418, 419, 421, 428, 431, 432, 437, 438, 439, 443, 444, and any combination thereof, according to the numbering of the EU index of Kabat. Applicant should elect one specific position or one specific combination of positions.  More particularly, each species recites a structurally and functionally different constant domain. In addition, these species are not obvious variants of each other based on the current record.  Accordingly, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  
Therefore, the examination of claims directed to any one species requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species and will not provide adequate information regarding any other.  See MPEP § 809.  

9.	Therefore, if Applicant Group I, Applicant is further required under 35 U.S.C. 121 to elect a species set forth above applicable to the Group for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first 

10.  	This application contains claims directed to patentably distinct species of the invention of Group II, wherein the antibody is conjugated to agent as set forth in claims 13, 18 or 20. Applicant should elect one agent from claim 13 and if that election encompasses a subspecies in claims 18 and 20, Applicant should further elect subspecies as applicable.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. More particularly, each species recites a structurally and functionally different immunoconjugate comprising a structurally and functionally distinct agent. In addition, these species are not obvious variants of each other based on the current record.  Accordingly, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  
Therefore, the examination of claims directed to any one species of agent requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species of agent and will not provide adequate information regarding any other.  See MPEP § 809.  
.  

11.	Therefore, if Applicant elects of Group II, Applicant is further required under 35 U.S.C. 121 to elect a single species of disease for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

12.  	This application contains claims directed to patentably distinct species of the invention of Group II, wherein the disease being treated is selected from cancer, an autoimmune disease, an inflammatory disease, or an infectious disease.
The species are independent or distinct because claims to the different species recite the mutually 
Therefore, the examination of claims directed to any one species of cancer requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species of cancer and will not provide adequate information regarding any other.  See MPEP § 809.  

13.	Therefore, if Applicant elects of Group II, Applicant is further required under 35 U.S.C. 121 to elect a single species of disease for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


14.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.

15.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejections are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See 

16.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
February 28, 2022